DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A, Claims 1-6, in the reply filed on 05/03/22 is acknowledged. Claims 7-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grueebler et al. (US 2017/0360603).
Regarding claim 1, an invention relating to surgical cutting device, Grueebler discloses (Fig. 47) a rotational cutter (4700) for delaminating a membrane from a retina of an eye (Abstract), comprising: a first shaft (4712); a second shaft (4702) comprising a blade portion (4708), wherein the second shaft is coupled to a driver that is configured to at least partially rotate the second shaft relative to the first shaft (Par. 0038 & 0092), wherein rotating the second shaft rotates the blade portion for delaminating the membrane (Abstract); and a bottom portion (A, see annotated figure below) configured to interface with a surface of the retina (Par. 0093), wherein the bottom portion comprises one or more curved edges (B, see annotated figure below).

    PNG
    media_image1.png
    466
    488
    media_image1.png
    Greyscale

Regarding claim 2, Grueebler discloses the rotational cutter of claim 1. Grueebler further discloses wherein the first shaft is an inner shaft and wherein the second shaft is an outer shaft that at least partially houses the first shaft (Par. 0092).
Regarding claim 3, Grueebler discloses the rotational cutter of claim 2. Grueebler further discloses (Fig. 47) wherein: the blade portion comprises upper teeth (4710); and the first shaft comprises: an exposed portion (C, see annotated figure below) with a curved back surface [i.e. the curve of the tubular shaft]; and a second blade portion (4714) including the bottom portion, wherein the second blade portion comprises lower teeth (4720).

    PNG
    media_image2.png
    456
    488
    media_image2.png
    Greyscale

Regarding claim 4, Grueebler discloses the rotational cutter of claim 3. Grueebler further discloses wherein the driver being configured to at least partially rotate the second shaft relative to the first shaft comprises: the driver being configured to rotate the second shaft in a first direction with respect to the first shaft causing the blade portion to slide in the first direction with respect to the second blade portion; the driver being configured to rotate the second shaft in a second direction with respect to the first shaft causing the blade portion to slide in the second direction with respect to the second blade portion [i.e. oscillation about the longitudinal axis is interpreted as rotation in the first and second direction] (Par. 0038 & 0092-0093).
Regarding claim 5, Grueebler discloses the rotational cutter of claim 4. Grueebler further discloses wherein the driver being configured to at least partially rotate the second shaft relative to the first shaft comprises the driver being configured to at least partially rotate the second shaft relative to the first shaft in an oscillating manner (Par. 0038 & 0093).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grueebler et al. (US 2017/0360603) as applied to claim 5 above, and further in view of Smith (US 2,177,791).
Regarding claim 6, Grueebler discloses the rotational cutter of claim 5. Grueebler fails to disclose wherein: rotation of the second shaft in the first direction ends when a first outer tooth of the upper teeth is aligned with a first outer tooth of the lower teeth; and rotation of the second shaft in the second direction ends when a second outer tooth of the upper teeth is aligned with a second outer tooth of the lower teeth. 
In the analogous art of cutting devices, Smith teaches wherein: rotation of the second shaft in the first direction ends when a first outer tooth of the upper teeth is aligned with a first outer tooth of the lower teeth; and rotation of the second shaft in the second direction ends when a second outer tooth of the upper teeth is aligned with a second outer tooth of the lower teeth (Page 1, Col. 1, line 1-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grueebler to have wherein: rotation of the second shaft in the first direction ends when a first outer tooth of the upper teeth is aligned with a first outer tooth of the lower teeth; and rotation of the second shaft in the second direction ends when a second outer tooth of the upper teeth is aligned with a second outer tooth of the lower teeth. Doing so would provide sufficient opportunity for tissue to reach the shearing zone for a satisfactory shaving operation (Page 1, Col. 1, lines 14-18), as taught by Smith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771